DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/618,416 filed on December 2nd, 2019. Claims 6-25 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2017 112 337.7 filed on June 6th, 2017. A certified copy was received on December 2nd, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2nd, 2019 and August 10th, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
	Regarding Claim 22 (lines 3-4), the recited “further annular contact ball bearing” in the recitation of “a further annular contact ball bearing of a same configuration as the annular contact bearing” is interpreted as an annular contact ball bearing comprising “an inner bearing ring including a first inner rolling element raceway and a second inner rolling element raceway axially offset to the first inner rolling element raceway; an outer bearing ring including a first outer rolling element raceway and a second outer rolling element raceway axially offset to the first outer rolling element raceway; first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls” as previously recited in claim 20.

Claim Objections
	Regarding Claims 6, 10 and 20-25, please use consistent terminology and choose between the recitation of an “angular contact ball bearing” (claims 6, 20 and 24) or an “annular contact ball bearing” (claims 10, 20-23 and 25).

	Regarding Claim 6 (p. 4, line 17), please change the recitation “the first central track and the second central track having different radii” to - - the first central track and the second central track having different track radii - - as these features are referred to in claims 6, 21 and 25.

	Regarding Claim 6 (p. 4, lines 18-19), please change the recitation “the radius of the first central track of the first balls being smaller than the radius of the central track of the second balls” to - - the track radius of the first central track of the first balls being smaller than the track radius of the second central track of the second balls - - as these features are referred to in claims 6, 17, 20-21 and 24-25.

	Regarding Claim 6 (last clause), please change the recitation “the spacing of the second central track from an inner peripheral surface of the inner bearing ring” to - -  [[the]] a spacing of the second central track from an inner peripheral surface of the inner bearing ring- - to establish antecedent basis.

	Regarding Claim 10 (lines 1-2), please change the recitation “the line segment extends on a straight line that and intersects” to - - the line segment extends on a straight line [[that]] and intersects - - for clarity.

Claim 20 (line 7), please change the recitation “an inner bearing ring” to - - [[an]] the inner bearing ring - - as the feature is previously recited in claim 20 (line 4).

	Regarding Claim 20 (line 9), please change the recitation “an outer bearing ring” to - - [[an]] the outer bearing ring - - as the feature is previously recited in claim 20 (lines 2-3).

	Regarding Claim 21 (lines 1-2), please change the recitation “wherein the annular contact roller ball bearing” to - - wherein the annular contact 

	Regarding Claim 21 (lines 4-5), please change the recitation “a track radius of the first central track of the first balls being smaller than a trackradius of the central track of the second balls” to - - a track radius of the first central track of the first balls being smaller than a track radius of the second central track of the second balls - - as these features are previously referred to in claim 20.

	Regarding Claim 21 (last clause), please change the recitation “the spacing of the second central track from an inner peripheral surface of the inner bearing ring” to - - [[the]] a spacing of the second central track from an inner peripheral surface of the inner bearing ring - - to establish antecedent basis.

	Regarding Claim 22 (line 2), please change the recitation “the annular contact bearing” to - - the annular contact ball bearing - - as the feature is previously referred to in claim 20.

Claim 22 (lines 3-4), please change the recitation “a further annular contact ball bearing of a same configuration as the annular contact bearing” to - - a further annular contact ball bearing of a same configuration as the annular contact ball bearing - - as the feature is previously referred to in claim 20.

	Regarding Claim 22 (lines 4-5), please change the recitation “an outer bearing ring of the further annular contact ball bearing” to - - [[an]] the outer bearing ring of the further annular contact ball bearing - - as the further annular contact ball bearing is of the same configuration as the annular contact ball bearing recited in claim 20.

	Regarding Claim 22 (line 6), please change the recitation “an inner bearing ring of the further annular contact ball bearing” to - - [[an]] the inner bearing ring of the further annular contact ball bearing - - as the further annular contact ball bearing is of the same configuration as the annular contact ball bearing recited in claim 20.

	Regarding Claim 23 (lines 2-3), please change the recitation “the annular contact bearing” to - - the annular contact ball bearing - - as the feature is previously referred to in claim 20.

	Regarding Claim 25 (lines 1-2), please change the recitation “the annular contact roller ball bearing” to - - the annular contact 

	Regarding Claim 25 (lines 5-6), please change the recitation “a track radius of the central track of the second balls” to - - a track radius of the second central track of the second balls - - as the feature is previously referred to in claim 24.

Claim 25 (last clause), please change the recitation “the spacing of the second central track from an inner peripheral surface of the inner bearing ring” to - - [[the]] an spacing of the second central track from an inner peripheral surface of the inner bearing ring - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 11 (lines 1-2), in the recitation of “wherein the first inner ring front face is offset axially relative to the first outer ring front face toward the intersection point” it is generally unclear from the disclosure which point of intersection Applicant is referring to. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 783,168), in view of Bohr et al. (US 2011/0033149) cited on the IDS filed August 10th, 2020, hereinafter Bohr.

Regarding Claim 6, Baker teaches a transmission unit (Title - “Power Transmission Mechanism”) comprising: 
a transmission housing (Fig. 1, “casing” A); 
a transmission element (“shaft” W) rotatably accommodated in the transmission housing (A); 
a bearing seat (supporting bearing a6). 
The angular contact ball bearings seen in Fig. 1 of Baker do not teach “an angular contact ball bearing accommodated in the bearing seat for mounting the transmission element, the angular contact ball bearing comprising: an inner bearing ring with a first inner ring front face, a second inner ring front face and a cylindrical inner ring seat surface; a first inner rolling element raceway formed in an outer peripheral region of the inner bearing ring and curved in a concave manner in an axial section; a second inner rolling element raceway axially offset to the first inner rolling element raceway and formed in the outer peripheral region of the inner bearing ring, the second inner rolling element raceway also being curved in a concave manner in an axial section; an outer bearing ring with a first outer ring front face, a second outer ring front face and a cylindrical outer ring seat surface; Page 3 of 10a first outer rolling element raceway formed in an inner peripheral region of the outer bearing ring and curved in a concave manner in an axial section; a second outer rolling element raceway axially offset to the first outer rolling element raceway and formed in the outer bearing ring, the second outer rolling element raceway being curved in a concave manner in an axial section; a first ball-cage assembly comprising first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; a first cage unit for guiding the first balls of the first ball-cage assembly; a second ball-cage assembly comprising second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and a second cage unit for guiding the second balls of the second ball-cage assembly, centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, the first central track and the second central track having different radii, the radius of the first central track of the first balls being smaller than the radius of the central track of the second balls, the first and second cage units being movable at different angular speeds from one another with a relative rotation of the inner bearing ring relative to the outer bearing ring, a spacing of the second central track from the outer ring seat surface of the outer bearing ring being smaller than a spacing of the second central track from the inner ring seat surface of the inner bearing ring, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or a maximum diameter of the second balls, the maximum diameter of the first balls being smaller than the maximum diameter of the second balls, a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the Page 4 of 10second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”.
Bohr teaches an angular contact ball bearing (Fig. 2, “bearing” 1; Title - “Angular Contact Rolling-Element Bearing”), comprising: 
an inner bearing ring (Examiner Fig. 1, RI3) with a first inner ring front face (RI1), a second inner ring front face (RI2) and a cylindrical inner ring seat surface (RI3);

    PNG
    media_image1.png
    456
    617
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Bohr

a second inner rolling element raceway (RI5) axially offset to the first inner rolling element raceway (RI4) and formed in the outer peripheral region of the inner bearing ring (RI3), 
the second inner rolling element raceway (RI5) also being curved in a concave manner in an axial section (see Examiner Fig. 1); 
an outer bearing ring (RA3) with a first outer ring front face (RA1), a second outer ring front face (RA2) and a cylindrical outer ring seat surface (RA3); 
a first outer rolling element raceway (RA4) formed in an inner peripheral region of the outer bearing ring (RA3) and curved in a concave manner in an axial section (see Examiner Fig. 1); 
a second outer rolling element raceway (RA5) axially offset to the first outer rolling element raceway (RA4) and formed in the outer bearing ring (RA3), 
the second outer rolling element raceway (RA5) being curved in a concave manner in an axial section (see Examiner Fig. 1); 
a first ball-cage assembly (Fig. 2, “separate bearing cages” 5) comprising first balls (“ball rollers” 7) accommodated in a first track space (space between RA4 and RI4 in Examiner Fig. 1) extending between the first inner rolling element raceway (RI4) and the first outer rolling element raceway (RA4); 
a first cage unit (Fig. 2, 5) for guiding the first balls (7) of the first ball-cage assembly (5); 
a second ball-cage assembly (“separate bearing cages” 4) comprising second balls (“ball rollers” 6) accommodated in a second track space (space between RA5 and RI5 in Examiner Fig. 1) extending between the second inner rolling element raceway (RI5) and the second outer rolling element raceway (RA5); and 

centers of the first balls (Examiner Fig. 2, 7) arranged to move on a first central track (ZB1) about a bearing axis and centers of the second balls (6) arranged to move on a second central track (ZB2) about the bearing axis (see Examiner Fig. 2),

    PNG
    media_image2.png
    445
    556
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 2 of Bohr
the first central track (ZB1) and the second central track (ZB2) having different radii (RB1, RB2), 
the radius (RB1) of the first central track (ZB1) of the first balls (7) being smaller than the radius (RB2) of the central track (ZB2) of the second balls (6; see Examiner Fig. 2), 
the first (5) and second (4) cage units being movable at different angular speeds from one another with a relative rotation of the inner bearing ring (RI3) relative to the outer bearing ring (RA3; [0008] - “respective adjacent ball rollers of the two rows have a distance from one another which excludes mutual frictional contact through enlargement of the distance between the pressure angle axes of their raceways and through guidance of the two rows of the ball rollers in two separate bearing cages”), 
a spacing of the second central track (ZB2) from the outer ring seat surface (RA3) of the outer bearing ring (RA3) being smaller than a spacing of the second central track (ZB2) from the inner ring seat surface (RI3) of the inner bearing ring (RI3), 
the maximum diameter (Fig. 4, d2) of the first balls (7) being smaller than the maximum diameter (d1) of the second balls (6; [0022] - “Furthermore, it can be seen from FIG. 4 that the diameter d[1] of the ball rollers 6 of the row 12 on the larger reference circle TK1 is larger than the diameter d2 of the ball rollers 7 of the row 13 with the smaller reference circle TK2”). 
Bohr does not explicitly teach “an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or a maximum diameter of the second balls… a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls…the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”.
However, Bohr does suggest an axial spacing (Examiner Fig. 3) of the first (ZB1) and second (ZB2) two central tracks measured in a direction of the bearing axis being approximately smaller than a maximum diameter (Fig. 4, d2) of the first balls (7) or a maximum diameter (d1) of the second balls (6),


    PNG
    media_image3.png
    512
    655
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 4 of Bohr
a difference (Examiner Fig. 2, RB2 - RB1) between the track radius (RB2) of the second central track (ZB2) and the track radius (RB1) of the first central track (ZB1) being approximately smaller than a half of the maximum diameter (Fig. 4, d1) of the second balls (6), 
the spacing (see Examiner Fig. 4) of the second central track (ZB2) from an inner peripheral surface (RI3) of the inner bearing ring (RI3) ranges from approximately 0.8 to 1.2 times the maximum diameter (Fig. 4, d1) of the second balls (6). 

    PNG
    media_image4.png
    485
    655
    media_image4.png
    Greyscale

Examiner Fig. 4 - Fig. 4 of Bohr
The specification of Bohr does not explicitly disclose a relationship between the second ball diameter (d1) and the spacing of the second central track (ZB2) and the inner peripheral surface (RI3) of the inner bearing ring. However, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 4 above, the second ball diameter (d1) is approximately 215 pixels and the spacing is approximately 200 pixels in length. 
These teachings would suggest to one of ordinary skill in the art that the prior art of Bohr was in possession of the claimed dimensions and geometries stated above, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or a maximum diameter of the second balls… a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls…the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
Bohr also teaches “It is generally known to the person skilled in the art of rolling-element bearing technology that the support of shafts or hubs with axial and radial moment loading is usually effected by means of angular contact rolling-element bearings which, on account of the high loading, are in most cases in the form of two oppositely disposed and axially preloaded tapered roller bearings. In cases where large axial forces arise, these tapered roller bearings are configured with a large pressure angle and ensure a high stiffness of the supported shaft” (¶ [0002]).
From these teachings, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to replace the single row angular contact ball bearings seen in Fig. 1 of Baker with the double row angular contact ball bearing taught by Bohr, such that “an angular contact ball bearing accommodated in the bearing seat for mounting the transmission element, the angular contact ball bearing comprising: an inner bearing ring with a first inner ring front face, a second inner ring front face and a cylindrical inner ring seat surface; a first inner rolling element raceway formed in an outer peripheral region of the inner bearing ring and curved in a concave manner in an axial section; a second inner rolling element raceway axially offset to the first inner rolling element raceway and formed in the outer peripheral region of the inner bearing ring, the second inner rolling element raceway also being curved in a concave manner in an axial section; an outer bearing ring with a first outer ring front face, a second outer ring front face and a cylindrical outer ring seat surface; Page 3 of 10a first outer rolling element raceway formed in an inner peripheral region of the outer bearing ring and curved in a concave manner in an axial section; a second outer rolling element raceway axially offset to the first outer rolling element raceway and formed in the outer bearing ring, the second outer rolling element raceway being curved in a concave manner in an axial section; a first ball-cage assembly comprising first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; a first cage unit for guiding the first balls of the first ball-cage assembly; a second ball-cage assembly comprising second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and a second cage unit for guiding the second balls of the second ball-cage assembly, centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, the first central track and the second central track having different radii, the radius of the first central track of the first balls being smaller than the radius of the central track of the second balls, the first and second cage units being movable at different angular speeds from one another with a relative rotation of the inner bearing ring relative to the outer bearing ring, a spacing of the second central track from the outer ring seat surface of the outer bearing ring being smaller than a spacing of the second central track from the inner ring seat surface of the inner bearing ring, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or a maximum diameter of the second balls, the maximum diameter of the first balls being smaller than the maximum diameter of the second balls, a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the Page 4 of 10second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of supporting the transmission element taught by Baker from higher axial and radial loading.

Claim 7, Baker and Bohr teach the transmission unit as claimed in claim 6. 
Bohr does not explicitly teach “wherein the axial spacing of the first and second two central tracks is smaller than an arithmetic mean of the maximum diameters of the first and second balls”.
However, as seen in Examiner Fig. 3 above, Bohr does suggest the axial spacing of the first (ZB1) and second (ZB2) central tracks is approximately 180 pixels and the maximum diameters of the first (7) and second (6) balls are approximately 200 and 225 pixels, respectively. This would suggest to one of ordinary skill in the art that the prior art of Bohr teaches the claimed relationship between the axial spacing of the first and second central tracks and an arithmetic mean of the maximum diameters of the first and second balls, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate axial spacing as suggested by Bohr, such that “wherein the axial spacing of the first and second two central tracks is smaller than an arithmetic mean of the maximum diameters of the first and second balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Regarding Claim 8, Baker and Bohr teach the transmission unit as claimed in claim 6. 
“wherein the axial spacing of the first and second two central tracks is smaller than the maximum diameter of the first balls”.
 However, as seen in Examiner Fig. 3 above, Bohr does suggest the axial spacing of the first (ZB1) and second (ZB2) central tracks is approximately 180 pixels and the maximum diameter of the first balls (7) is approximately 200 pixels. This would suggest to one of ordinary skill in the art that the prior art of Bohr teaches the claimed relationship between the axial spacing of the first and second central tracks and the maximum diameter of the first balls, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate axial spacing as suggested by Bohr, such that “wherein the axial spacing of the first and second two central tracks is smaller than the maximum diameter of the first balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Regarding Claim 9, Baker and Bohr teach the transmission unit as claimed in claim 6. 
Bohr teaches wherein a spacing (Examiner Fig. 5, X1) of a first point (P1) of intersection of a vertical reference line (L1) with the bearing axis from an adjacent front plane of the inner bearing ring (see Examiner Fig. 5) is smaller than half of the maximum diameter (Fig. 4, d1) of the second balls (6).
“the vertical reference line being a straight line which in a bearing axial section centrally divides a line segment between the centers of the first balls and the centers of the second balls and is located approximately perpendicular to the line segment”.
However, Bohr does suggest the vertical reference line (Examiner Fig. 5, L1) being a straight line which in a bearing axial section centrally divides a line segment (g) between the centers of the first balls (7) and the centers of the second balls (6) and is located approximately perpendicular to the line segment (g). This would suggest to one of ordinary skill in the art that the prior art of Bohr teaches the claimed relationship between the vertical reference line and the perpendicular line segment, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “the vertical reference line being a straight line which in a bearing axial section centrally divides a line segment between the centers of the first balls and the centers of the second balls and is located approximately perpendicular to the line segment”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

    PNG
    media_image5.png
    530
    979
    media_image5.png
    Greyscale

Examiner Fig. 5 - Fig. 2 of Bohr

Regarding Claim 10, Baker and Bohr teach the transmission unit as claimed in claim 9, 
Bohr teaches wherein the line segment (Examiner Fig. 5, g) extends on a straight line that and intersects the bearing axis at a second point of intersection (C). 
Bohr does not explicitly teach “a spacing of the second point of intersection from a front plane defined by the first outer ring front face ranges from 1.7 to 2.4 times a total axial width of the annular contact ball bearing”. 
However, as seen in Examiner Fig. 5, Bohr does suggest a spacing (RA1 - C) of the second point of intersection (C) from the first outer ring front face (RA1) is approximately 400 pixels and a total axial width of the annular contact ball bearing (1) is approximately 180 pixels. This would suggest to one of ordinary skill in the art that the prior art of Bohr teaches the claimed relationship between the spacing of the second point of intersection from the first outer ring front face and the total axial width of the bearing, so it would have been obvious to one of ordinary skill in the art at the time the “a spacing of the second point of intersection from a front plane defined by the first outer ring front face ranges from 1.7 to 2.4 times a total axial width of the annular contact ball bearing”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion. 

Regarding Claim 11, Baker and Bohr teach the transmission unit as claimed 9, 
Bohr teaches wherein the first inner ring front face (Examiner Fig. 5, RI1) is offset axially relative to the first outer ring front face (RA1) toward the intersection point (C) by an amount that is greater than the spacing (X1) of the first point of intersection (P1) of the vertical reference line (L1) with the bearing axis from the adjacent front plane of the inner bearing ring (see Examiner Fig. 5).  
Regarding Claim 12, Baker and Bohr teach 
the transmission unit as claimed in claim 9.
Bohr does not explicitly teach “wherein a third point of intersection of the vertical reference line with a radial plane defined by the centers of the first balls is located at a radial level outside the cylindrical outer ring seat surface”.
“wherein a third point of intersection of the vertical reference line with a radial plane defined by the centers of the first balls is located at a radial level outside the cylindrical outer ring seat surface”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion. 


Regarding Claim 13, Baker and Bohr teach
 the transmission unit as claimed in claim 9.
Bohr does not explicitly teach “wherein a fourth point of intersection of the vertical reference line with a radial plane of the centers of the second balls is located inside a bore encompassed by the cylindrical inner ring seat surface”.
However, as seen in Examiner Fig. 5, Bohr does suggest a fourth point of intersection (P2) of the vertical reference line (L1) with a radial plane (E2) of the centers “wherein a fourth point of intersection of the vertical reference line with a radial plane of the centers of the second balls is located inside a bore encompassed by the cylindrical inner ring seat surface”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion. 

Regarding Claim 14, Baker and Bohr teach the transmission unit as claimed in claim 13, 
Bohr teaches wherein the fourth point of intersection (Examiner Fig. 5, P2) is at a radial level relative to the bearing axis which ranges from 0.7 to 0.8 times an inner radius of the inner bearing ring. The recited “inner radius of the inner bearing ring” is an imaginary line with no secondary point of reference. Therefore, the inner bearing ring (RI3) taught by Bohr would also disclose the recited proportion based on an imaginary line that one of ordinary skill in the art could envision.

Regarding Claim 15, Baker and Bohr teach the transmission unit as claimed in claim 6, 
Bohr teaches wherein the first (Fig. 3, 5) and second (4) cage units are configured as open cages in their side regions facing one another (see Fig. 3).  

Regarding Claim 17, Baker and Bohr teach the transmission unit as claimed in claim 6. 
Bohr does not explicitly teach “wherein an axial spacing of the second central track from the second inner ring front face is smaller than the maximum diameter of the second balls”.
However, as seen in Examiner Fig. 6, Bohr does suggest an axial spacing (X7) of the second central track (ZB2) from the second inner ring front face (RI2) is smaller than the maximum diameter (Fig. 4, d1) of the second balls (6), so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “wherein an axial spacing of the second central track from the second inner ring front face is smaller than the maximum diameter of the second balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

    PNG
    media_image6.png
    266
    391
    media_image6.png
    Greyscale

Examiner Fig. 6 - Fig. 2 of Bohr

Regarding Claim 18, Baker and Bohr teach the transmission unit as claimed in claim 6, 
Baker teaches wherein the transmission element (Fig. 1, W) is a bevel gear pinion shaft (see Fig. 1).  

Regarding Claim 19, Baker and Bohr teach the transmission unit as claimed in claim 6, 
Baker teaches wherein the transmission element (Fig. 1, W) is a differential transmission (see Fig. 1).  

Regarding Claim 20, Baker teaches a method of assembling a transmission unit (see Fig. 1) comprising: 
inserting an annular contact ball bearing (a6) into a transmission housing (A) such that an outerPage 6 of 10 Preliminary Amendmentbearing ring (outer ring portion) of the annular contact ball bearing (a6) is pushed into the transmission housing (A) and an inner bearing ring (w2) of the 6) is pushed onto a transmission element (W) rotatable with respect to the transmission housing (A),
The angular contact ball bearing seen in Fig. 1 of Baker does not teach “the angular contact ball bearing comprising: an inner bearing ring including a first inner rolling element raceway and a second inner rolling element raceway axially offset to the first inner rolling element raceway; an outer bearing ring including a first outer rolling element raceway and a second outer rolling element raceway axially offset to the first outer rolling element raceway; first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”.
Bohr teaches an angular contact ball bearing (Fig. 2, 1) comprising: 
an inner bearing ring (Examiner Fig. 1, RI3) including a first inner rolling element raceway (RI4) and a second inner rolling element raceway (RI5) axially offset to the first inner rolling element raceway (RI4); 
an outer bearing ring (RA3) including a first outer rolling element raceway (RA4) and a second outer rolling element raceway (RA5) axially offset to the first outer rolling element raceway (RA4); 
first balls (Examiner Fig. 2, 7) accommodated in a first track space (ZB1) extending between the first inner rolling element raceway (Examiner Fig. 1, RI4) and the first outer rolling element raceway (RA4); 
second balls (Examiner Fig. 2, 6) accommodated in a second track space (ZB2) extending between the second inner rolling element raceway (Examiner Fig. 1, RI5) and the second outer rolling element raceway (RA5); and 
centers of the first balls (Examiner Fig. 2, 7) arranged to move on a first central track (ZB1) about a bearing axis and centers of the second balls (6) arranged to move on a second central track (ZB2) about the bearing axis, 
Bohr does not explicitly teach “an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”.
However, Bohr does suggest an axial spacing (see Examiner Fig. 3) of the first (ZB1) and second (ZB2) two central tracks measured in a direction of the bearing axis being approximately smaller than a maximum diameter (Fig. 4, d2, d1) of the first balls (7) or the second balls (6).
“an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
 Bohr also teaches “It is generally known to the person skilled in the art of rolling-element bearing technology that the support of shafts or hubs with axial and radial moment loading is usually effected by means of angular contact rolling-element bearings which, on account of the high loading, are in most cases in the form of two oppositely disposed and axially preloaded tapered roller bearings. In cases where large axial forces arise, these tapered roller bearings are configured with a large pressure angle and ensure a high stiffness of the supported shaft” (¶ [0002]).
From these teachings, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to replace the single row angular contact ball bearings seen in Fig. 1 of Baker with the double row angular contact ball bearing taught by Bohr, such that “the angular contact ball bearing comprising: an inner bearing ring including a first inner rolling element raceway and a second inner rolling element raceway axially offset to the first inner rolling element raceway; an outer bearing ring including a first outer rolling element raceway and a second outer rolling element raceway axially offset to the first outer rolling element raceway; first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”, as one of ordinary skill in the art would have 

Regarding Claim 21, Baker and Bohr teach the method as recited in claim 20, 
Bohr teaches wherein the annular contact roller ball bearing (Fig. 2, 1) further includes a first ball-cage assembly (5) including a first cage unit (5) for guiding the first balls (7) and 
a second ball-cage assembly (4) including a second cage unit (4) for guiding the second balls (6), 
a track radius (Examiner Fig. 2, RB1) of the first central track (ZB1) of the first balls (7) being smaller than a track radius (RB2) of the central track (ZB2) of the second balls (6), 
the first (Fig. 3, 5) and second (4) cage units being movable at different angular speeds from one another with a relative rotation of the inner bearing ring (Examiner Fig. 1, RI3) relative to the outer bearing ring (RA3; [0008] - “respective adjacent ball rollers of the two rows have a distance from one another which excludes mutual frictional contact through enlargement of the distance between the pressure angle axes of their raceways and through guidance of the two rows of the ball rollers in two separate bearing cages”), 
a spacing of the second central track (Examiner Fig. 2, ZB2) from a cylindrical outer ring seat surface (RA3) of the outer bearing ring being smaller than a spacing of the second central track (ZB2) from a cylindrical inner ring seat surface (RI3) of the inner bearing ring (see Examiner Fig. 2), 
the maximum diameter (Fig. 4, d2) of the first balls (7) being smaller than the maximum diameter (d1) of the second balls (6), 
“Page 7 of 10a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”.
 However, Bohr does suggest a difference (Examiner Fig. 2, RB2 - RB1) between the track radius (RB2) of the second central track (ZB2) and the track radius (RB1) of the first central track (ZB1) being approximately smaller than a half of the maximum diameter (Fig. 4, d1) of the second balls (6), 
the spacing (Examiner Fig. 4) of the second central track (ZB2) from an inner peripheral surface (RI3) of the inner bearing ring (RI3) approximately ranges from 0.8 to 1.2 times the maximum diameter (Fig. 4, d1) of the second balls (6).
The specification of Bohr does not explicitly disclose a relationship between the second ball diameter (d1) and the spacing of the second central track (ZB2) and the inner peripheral surface (RI3) of the inner bearing ring. However, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 4 above, the second ball diameter (d1) is approximately 215 pixels and the spacing is approximately 200 pixels in length. 
These teachings would suggest to one of ordinary skill in the art that the prior art of Bohr was in possession of the claimed dimensions and geometries stated above, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”, as one of ordinary skill in the art would have “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Regarding Claim 22, Baker and Bohr teach the method as recited in claim 20, 
Baker teaches wherein the transmission element (Fig. 1, W) is a differential transmission (see Fig. 1) and the annular contact bearing (a6) is on a first side (input side) of the differential transmission (W),
the method further comprising inserting a further annular contact ball bearing (e) of a same configuration as the annular contact bearing (a6) into the transmission housing (A) such that an outer bearing ring (outer ring portion) of the further annular contact ball bearing (e) is pushed into the transmission housing (A) and an inner bearing ring (inner ring portion) of the further annular contact ball bearing (e) is pushed onto a second side (output side) of the differential transmission (W). 

Regarding Claim 23, Baker and Bohr teach the method as recited in claim 20 
Baker teaches wherein the transmission element (Fig. 1, W) is a bevel gear pinion shaft (see Fig. 1) provided with a larger bearing (a6) and a smaller bearing (a7), 
the annular contact bearing (a6) being the larger bearing (see Fig. 1).  

Regarding Claim 24, Baker teaches a transmission unit (see Fig. 1) comprising: 

a transmission element (W) rotatably accommodated in the transmission housing (A); 
a bearing seat (supporting bearing a6); 
an angular contact ball bearing (a6) accommodated in the bearing seat (see Fig. 1) for mounting the transmission element (W), 
The angular contact ball bearing seen in Fig. 1 of Baker does not teach “the angular contact ball bearing comprising: an inner bearing ring including a first inner rolling element raceway and a second inner rolling element raceway axially offset to the first inner rolling element raceway; an outer bearing ring including a first outer rolling element raceway and a second outer rolling element raceway axially offset to the first outer rolling element raceway; first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and Page 8 of 10centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”.
Bohr teaches an angular contact ball bearing (Fig. 2, 1) comprising: 
an inner bearing ring (Examiner Fig. 1, RI3) including a first inner rolling element raceway (RI4) and a second inner rolling element raceway (RI5) axially offset to the first inner rolling element raceway (RI4); 
an outer bearing ring (RA3) including a first outer rolling element raceway (RA4) and a second outer rolling element raceway (RA5) axially offset to the first outer rolling element raceway (RA4); 
first balls (Examiner Fig. 2, 7) accommodated in a first track space (ZB1) extending between the first inner rolling element raceway (Examiner Fig. 1, RI4) and the first outer rolling element raceway (RA4); 
second balls (Examiner Fig. 2, 6) accommodated in a second track space (ZB2) extending between the second inner rolling element raceway (Examiner Fig. 1, RI5) and the second outer rolling element raceway (RA5); and 
Page 8 of 10centers of the first balls (Examiner Fig. 2, 7) arranged to move on a first central track (ZB1) about a bearing axis and centers of the second balls (6) arranged to move on a second central track (ZB2) about the bearing axis, 
Bohr does not explicitly teach “an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”.
2, d1) of the first balls (7) or the second balls (6).
This teaching would suggest to one of ordinary skill in the art that the prior art of Bohr was in possession of the claimed dimensions and geometries stated above, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
Bohr also teaches “It is generally known to the person skilled in the art of rolling-element bearing technology that the support of shafts or hubs with axial and radial moment loading is usually effected by means of angular contact rolling-element bearings which, on account of the high loading, are in most cases in the form of two oppositely disposed and axially preloaded tapered roller bearings. In cases where large axial forces arise, these tapered roller bearings are configured with a large pressure angle and ensure a high stiffness of the supported shaft” (¶ [0002]).
“the angular contact ball bearing comprising: an inner bearing ring including a first inner rolling element raceway and a second inner rolling element raceway axially offset to the first inner rolling element raceway; an outer bearing ring including a first outer rolling element raceway and a second outer rolling element raceway axially offset to the first outer rolling element raceway; first balls accommodated in a first track space extending between the first inner rolling element raceway and the first outer rolling element raceway; second balls accommodated in a second track space extending between the second inner rolling element raceway and the second outer rolling element raceway; and Page 8 of 10centers of the first balls arranged to move on a first central track about a bearing axis and centers of the second balls arranged to move on a second central track about the bearing axis, an axial spacing of the first and second two central tracks measured in a direction of the bearing axis being smaller than a maximum diameter of the first balls or the second balls”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of supporting the transmission element taught by Baker from higher axial and radial loading.

Regarding Claim 25, Baker and Bohr teach the transmission unit as recited in claim 24, 
Bohr teaches wherein the annular contact roller ball bearing (Fig. 2, 1) further includes a first ball-cage assembly (5) including a first cage unit (5) for guiding the first balls (7) and 
a second ball-cage assembly (4) including a second cage unit (4) for guiding the second balls (6), 
a track radius (Examiner Fig. 2, RB1) of the first central track (ZB1) of the first balls (7) being smaller than a track radius (RB2) of the central track (ZB2) of the second balls (6), 
the first (5) and second (4) cage units being movable at different angular speeds from one another with a relative rotation of the inner bearing ring (RI3) relative to the outer bearing ring (RA3; Abstract - “both rows of rollers are guided in separate bearing cages”), 
a spacing of the second central track (ZB2) from a cylindrical outer ring seat surface (RA3) of the outer bearing ring (RA3) being smaller than a spacing of the second central track (ZB2) from a cylindrical inner ring seat surface (RI3) of the inner bearing ring (RI3), 
2) of the first balls (7) being smaller than the maximum diameter (d1) of the second balls (6), 
Bohr does not explicitly teach “a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”.
 However, Bohr does suggest a difference (Examiner Fig. 2, RB2 - RB1) between the track radius (RB2) of the second central track (ZB2) and the track radius (RB1) of the first central track (ZB1) being approximately smaller than a half of the maximum diameter (Fig. 4, d1) of the second balls (6), 
the spacing (Examiner Fig. 4) of the second central track (ZB2) from an inner peripheral surface (RI3) of the inner bearing ring (RI3) approximately ranges from 0.8 to 1.2 times the maximum diameter (Fig. 4, d1) of the second balls (6).
The specification of Bohr does not explicitly disclose a relationship between the second ball diameter (d1) and the spacing of the second central track (ZB2) and the inner peripheral surface (RI3) of the inner bearing ring. However, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 4 above, the second ball diameter (d1) is approximately 215 pixels and the spacing is approximately 200 pixels in length. 
These teachings would suggest to one of ordinary skill in the art that the prior art of Bohr was in possession of the claimed dimensions and geometries stated above, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate dimensions and geometries as suggested by Bohr, such that “a difference between the track radius of the second central track and the track radius of the first central track being smaller than a half of the maximum diameter of the second balls, the spacing of the second central track from an inner peripheral surface of the inner bearing ring ranges from 0.8 to 1.2 times the maximum diameter of the second balls”, as one of ordinary skill in the art would have recognized the result of selecting known dimensions and geometries would have been predictable, and doing so would have been an obvious modification of the prior art. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 783,168), in view of Bohr (US 2011/0033149), and in view of Nishimura (JP 4-168948).

Regarding Claim 16, Baker and Bohr teach the transmission unit as claimed in claim 6. 
Bohr does not teach “wherein an amount of the first balls in the first ball-cage assembly is greater than an amount of the second balls in the second ball-cage assembly”.
Nishimura teaches “With at least two rows of spherical members, the dimensions or structure of each row of the two rows of spherical members are different from each other… For example, the two rows of spherical members may have different diameters, revolutionary trajectory diameters, numbers, or contact angles from each other. [Use] According to the motor having the above configuration, since the dimensions or structures of each row of the spherical members in at least two rows of the bearing means are different from each other, the characteristics are different in each row and resonance is less likely to occur” (¶ [Means for Solving the Problems]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the bearing taught by Bohr a different amount of ball bearings as taught by Nishimura, such that “wherein an amount of the first balls in the first ball-cage assembly is greater than an amount of the second balls in the second ball-cage assembly”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of reducing the likelihood of mechanical resonance in the bearing taught by Bohr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659